DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert D. Atkins on 09/09/2022.

Amendment to the claims:

1.	(Currently amended)  A method of detecting proximity for a mobile phone, comprising:
providing a controller including,
a main capacitive sensor input,
a reference capacitive sensor input, and
a digital processor configured to communicate with the main capacitive sensor input and reference capacitive sensor input; and
adjusting a reading of the reference capacitive sensor input with a temperature compensation parameter specific to the mobile phone and defining a relationship between the main capacitive sensor input and reference capacitive sensor input, to provide a modified reading of the reference capacitive sensor input to compensate a reading main capacitive sensor input within the digital processor using the temperature compensation parameter adjusted reading of the reference capacitive sensor input for temperature variation while detecting proximity for the mobile phone.

2.	(Currently amended)  The method of claim 1, further including calculating a temperature change in the reference capacitive sensor input.

3.	(Currently amended)  The method of claim 1, further including adjusting a reading of the main capacitive sensor input based on the modified reading of the reference capacitive sensor input.

4.	(Currently amended)  The method of claim 1, further including adjusting [[a]] the reading of the main capacitive sensor input by subtracting the temperature compensation parameter adjusted reading of the reference capacitive sensor input from the reading of the main capacitive sensor input.

5.	(Currently amended)  The method of claim 1, further including providing a temperature sensor coupled to the reference capacitive sensor input.

6.	(Previously presented)  The method of claim 5, wherein the temperature sensor includes an electrical resistance as a function of temperature.

7.	(Currently amended)  A method of detecting proximity, comprising:
providing a main capacitive sensor input;
providing a reference capacitive sensor input; [[and]]
adjusting a reading of the reference sensor input using temperature compensation parameter ; and
generating an adjusted proximity reading by digitally adjusting a reading of the main capacitive sensor input proportionally to the adjusted reading of the reference capacitive sensor input while detecting proximity.

8.	(Cancelled)  

9.	(Currently amended)  The method of claim [[8]] 7, further including:
providing a digital processor;
adjusting the reading of the reference capacitive sensor input using the digital processor; and
adjusting the reading of the main capacitive sensor input using the digital processor.

10.	(Currently amended)  The method of claim 7, further including providing a temperature input by using a temperature sensor coupled to the reference capacitive sensor input.

11.	(Currently amended)  The method of claim 7, wherein adjusting the reading of the main capacitive sensor input includes subtracting a value proportional to a change in the adjusted reading of the reference capacitive sensor input from the reading of the main capacitive sensor input.

12.	(Currently amended)  The method of claim 7, further including storing the reading of the main capacitive sensor input in a digital register prior to adjusting the reading of the main capacitive sensor input.

13.	(Cancelled)  

14.	(Currently amended)  A capacitive sensor controller, comprising:
a main capacitive sensor input that detects proximity;
a memory including a temperature compensation parameter stored in the memory; and
a reference capacitive sensor input, wherein a reading of the reference capacitive sensor input is adjusted using [[a]] the temperature compensation parameter and a reading of the main capacitive sensor input is modified by the adjusted reading of the reference capacitive sensor 

15.	(Currently amended)  The capacitive sensor controller of claim 14, further including:
a first digital register with the reading of the main capacitive sensor input stored in the first digital register; and
a second digital register with the adjusted reading of the reference capacitive sensor input stored in the second digital register.

16.	(Previously presented)  The capacitive sensor controller of claim 15, further including a digital processor, wherein the first digital register and second digital register are readable by the digital processor.

17.	(Currently amended)  The capacitive sensor controller of claim 14, further including a digital register with the temperature compensation parameter 

18.	(Currently amended)  The capacitive sensor controller of claim 14, further including a digital processor configured to adjust the reading of the reference capacitive sensor input using the register to provide the reading of the reference capacitive sensor input and then adjust the reading of the main capacitive sensor input based on the adjusted reading of the reference capacitive sensor input.

19.	(Previously presented)  The capacitive sensor controller of claim 14, wherein the reference sensor input is sensitive to temperature.

20.	(Currently amended)  A sensor controller, comprising:
a main capacitive sensor that detects proximity; [[and]]
a reference capacitive sensor; 
a memory including a temperature compensation parameter stored in the memory, wherein a gain of the reference capacitive sensor is set using [[a]] the compensation parameter; and
a processor configured to adjust a reading of the main capacitive sensor based on the adjusted capacitive sensor.

21.	(Currently amended)  The sensor controller of claim 20, further including:
	a digital processor; and
	a register readable by the digital processor, wherein the reading of the main capacitive sensor is stored in the register.

22.	(Currently amended)  The sensor controller of claim 20, further including:
	a register comprising the compensation parameter stored in the register; and 
	a digital processor configured to adjust the reading of the reference capacitive sensor using the compensation parameter, and the digital processor is further configured to adjust the reading of the main capacitive sensor based on the adjusted reading of the reference capacitive sensor.

23.	(Currently amended)  The sensor controller of claim 21, wherein the digital processor is configured to multiply a change in the adjusted reading of the reference capacitive sensor by the compensation parameter.

24.	(Currently amended)  The sensor controller of claim 22, wherein the digital processor is configured to subtract a value proportional to a change in the adjusted reading of the reference capacitive sensor from the reading of the main capacitive sensor.

25.	(Currently amended)  The sensor controller of claim 20, wherein the compensation parameter sets the gain of the reference capacitive sensor.

26.	(Currently amended)  The sensor controller of claim 20, wherein the adjusted reading of the reference capacitive sensor modifies a reading of the main capacitive sensor.

27.	(Previously presented)  The sensor controller of claim 20, wherein the compensation parameter compensates for environmental factors.

28-29.	(Cancelled)  

30.	(Currently amended)  The sensor controller of claim 14, wherein the temperature compensation parameter capacitive sensor input.

31.	(Previously presented)  The sensor controller of claim 14, wherein the temperature compensation parameter 

32.	(Cancelled)  

33.	(Currently amended)  The sensor controller of claim 7, wherein the reading of the reference capacitive sensor input modifies a reading of the main capacitive sensor input.

34.	(Currently amended)  The sensor controller of claim 7, wherein the environmental compensation setting sets a gain of the reference capacitive sensor input.

35.	(Previously presented)  The sensor controller of claim 7, wherein the environmental compensation setting compensates for environmental factors.

36.	(Previously presented)  The sensor controller of claim 35, wherein the environmental factors include temperature.

37.	(Currently amended)  A sensor controller, comprising:
a main capacitive sensor that detects proximity; and
a reference capacitive sensor to compensate for environmental factors, wherein a reading of the reference capacitive sensor is adjusted by a temperature-specific gain factor by the sensor controller and a reading of the main capacitive sensor is modified by the adjusted reading of the reference capacitive sensor by the sensor controller.

38.	(Currently amended)  The sensor controller of claim 37, further including:
	a digital processor; and
	a register readable by the digital processor, wherein the reading of the main capacitive sensor is stored in the register.

39.	(Currently amended)  The sensor controller of claim 37, further including:
	a register comprising the gain factor stored in the register; and 
	a digital processor configured to adjust the reading of the reference capacitive sensor using the gain factor, and the digital processor is further configured to adjust the reading of the main capacitive sensor based on the adjusted reading of the reference capacitive sensor.

40.	(Currently amended)  The sensor controller of claim 39, wherein the digital processor is configured to multiply a change in the reading of the reference capacitive sensor by the gain factor.

41.	(Currently amended)  The sensor controller of claim 39, wherein the digital processor is configured to subtract a value proportional to a change in the adjusted reading of the reference capacitive sensor from the reading of the main capacitive sensor.

42-43.	(Cancelled)  

Reasons for Allowance
3.	Claims 1-7, 9-12, 14-27, 30-31 and 33-41 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a capacitive sensor controller, which improve accuracy of proximity reading in environmental temperature changes. Independent claim 1 identifies the distinct limitations “adjusting a reading of the reference capacitive sensor input with a temperature compensation parameter specific to the mobile phone and defining a relationship between the main capacitive sensor input and reference capacitive sensor input, to provide a modified reading of the reference capacitive sensor input to compensate a reading of the main capacitive sensor input within the digital processor using the temperature compensation parameter adjusted reading of the reference capacitive sensor input for temperature variation while detecting proximity for the mobile phone”. Independent claim 7 identifies the distinct limitations “adjusting a reading of the reference sensor input using temperature compensation parameter based on a relationship between the main sensor input and reference sensor input; and generating an adjusted proximity reading by digitally adjusting a reading of the main capacitive sensor input proportionally to the adjusted reading of the reference capacitive sensor input while detecting proximity”. Independent claim 14 identifies the distinct limitations “a reference capacitive sensor input, wherein a reading of the reference capacitive sensor input is adjusted using the temperature compensation parameter and a reading of the main capacitive sensor input is modified by the adjusted reading of the reference capacitive sensor”. Independent claim 20 identifies the distinct limitations “a gain of the reference capacitive sensor is set using the compensation parameter; and a processor configured to adjust a reading of the main capacitive sensor based on the adjusted reading of the reference capacitive sensor”. Independent claim 37 identifies the distinct limitations “a reference capacitive sensor to compensate for environmental factors, wherein a reading of the reference capacitive sensor is adjusted by a temperature-specific gain factor by the sensor controller and a reading of the main capacitive sensor is modified by the adjusted reading of the reference capacitive sensor by the sensor controller”.
	The closest prior arts Vossmeyer et al. (US 2007/00229294 A1), Niwa et al. (US 2010/0225332 A1), Jin et al. (US 2009/0260898 A1), Noguchi (US2011/0267296 A1), Luo (US 2013/0328822 A1), Sitarski (US 2012/0037485 A1) and Osoinach (US 2011/0073384 A1), either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693